WOODALL, Justice
(concurring in the result in part and dissenting in part).
Insofar as the majority opinion reverses the trial court’s order denying the defendants’ renewed motion for a judgment as a matter of law with regard to Lawrence Nord’s wantonness claim, I concur in the result, and I, too, would render a judgment for the defendants on that claim. However, because I do not agree that Nord was guilty of contributory negligence as a matter of law, I respectfully dissent from the majority opinion insofar as it renders a judgment in favor of the defendants on the negligence claim. I would reverse the trial court’s judgment as to the negligence *338claim and remand the case for a new trial on that claim.
MALONE, C.J., and MAIN, J., concur.